Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       17-AUG-2020
                                                       12:47 PM



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       DWIGHT J. VICENTE,
            Petitioner/Claimant-Appellant/Appellant,

                                vs.

                 HILO MEDICAL INVESTORS, LTD.,
             Respondent/Employer-Appellee/Appellee,

                                and

      AMERICAN HOME ASSURANCE COMPANY/AIG CLAIMS SERVICES,
         Respondent/Insurance Carrier-Appellee/Appellee,

                                and

                   JOHN MULLEN & COMPANY, INC.,
        Respondent/Insurance Adjuster-Appellee/Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CASE NO. AB 2015-259(H)(S);
                       DCD NO. 1-87-00882)

             ORDER DENYING MOTION FOR RECONSIDERATION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
and Circuit Judge Castagnetti, in place of Pollack, J., recused)

          On August 13, 2020, petitioner/claimant-appellant

Dwight J. Vicente filed a motion for reconsideration of this

court’s August 6, 2020 order rejecting his application for writ

of certiorari.   A rejection of an application for writ of
certiorari, however, is not subject to reconsideration.   See HRAP

Rule 40.1(h) (“Neither acceptance nor rejection of an application

for a writ of certiorari shall be subject to a motion for

reconsideration in the supreme court.   The rejection of an

application for certiorari shall be final.”).   Accordingly,

          It is hereby ordered that the motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai#i, August 17, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Jeannette H. Castagnetti




                                 2